UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 18, 2012 Emergent BioSolutions Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-33137 14-1902018 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2273 Research Boulevard, Suite 400, Rockville, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(301) 795-1800 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On July 18, 2012, Emergent BioDefense Operations Lansing LLC, a wholly-owned subsidiary of Emergent BioSolutions Inc., entered into a modification of its contract, dated July 13, 2010, with the Biomedical Advanced Research and Development Authority of the U.S. Department of Health and Human Services, related to large-scale manufacturing of BioThrax at the Company’s vaccine manufacturing facility in Lansing, Michigan. The modification exercised options that include, among other things, biologics licensing application activities and clinical, feasibility and stability studies. The modification increased the value of the contract by approximately $38 million and extended the contract period of performance to September 30, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 25, 2012 EMERGENT BIOSOLUTIONS INC. By: /s/Jay G. Reilly Jay G. Reilly General Counsel
